              Case 7:20-cv-07371-KMK Document 16 Filed 12/29/20 Page 1 of 1
                                             U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District ofNew York
                                                        86 Chambers Street
                                                        New York, New York 10007

                                                         December 21 , 2020

 ByECF
 The Honorable Kenneth M. Karas                                             MEMO ENDORSED
 United States District Judge
 Southern District of New York
 300 Quarropas Street
 White Plains, New York 10601

           Re: Edwards v. Gizzi, et al., No. 20 Civ. 7371 (KMK) (S.D.N.Y.)

 Dear Judge Karas:

        This Office represents defendants Deputy United States Marshal Drew Gizzi and District
 Security Officer Robert Johnsen (together, the "Federal Defendants") in the above-captioned
 matter brought pursuant to Bivens v. Six Unknown Named Agents ofFederal Bureau of Narcotics,
 403 U.S. 388 (1971). 1 We write respectfully to request a 35-day extension of the Federal
 Defendants' time to answer, or otherwise respond, to the complaint, from December 28, 2020, to
 February 1, 2021. We make this request because this Office recently obtained authority from the
 Department of Justice to represent the Federal Defendants in their individual capacity, and we need
 the additional time to assess the allegations in the complaint in consultation with our clients. This
 is the Federal Defendants' first request for an extension of the deadline. Because Plaintiff is
 proceeding prose and communicating with him is cumbersome due to his incarceration, this Office
 has not sought his consent for this request.

           We thank the Court for its consideration of this request.

                                                         Respectfully submitted,
Granted.
                                                         AUDREY STRAUSS
So Ordered.
                                                         Acting United States Attorney for the

~L
12/28/20
                                                         Southern District ofNew York

                                                     By: Isl Danielle J Levine
                                                        DANIELLEJ.LEVINE
                                                        Assistant United States Attorney
                                                        Tel. : (212) 637-2689
                                                        Email: danielle.levine@usdoj .gov

 cc: Clint Edwards (via U.S. Mail)



  1Thl~ OffiM do~g not repregent the r@m9.ind@r of th~individmll dcfcndfillt'.i bcGtm:m thuy nm
  employed by a private contractor.
